John E. Haapala, Jr.
OSB No. 061739
401 E. 10th Ave., Ste. 240
Eugene, OR 97401
Ph. 541-345-8474
Fax 541-345-3237
jeh@haapalaw.com
Attorney for Plaintiff



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF OREGON

GREGORY M. CORREIA,                              Case No. 3:18-CV-00971-HZ

    Plaintiff,
                                                 ORDER AWARDING ATTORNEY FEES
  vs.                                            PURSUANT TO THE EQUAL ACCESS TO
                                                 JUSTICE ACT
COMMISSIONER,
Social Security Administration,

     Defendant.


        Based upon the stipulation of the parties, it is hereby ORDERED that, pursuant

to the Equal Access to Justice Act, 28 U.S.C. §§ 2412, an attorney fee in the amount of

$7,696.52 awarded to Plaintiff. If Plaintiff does not owe an outstanding debt eligible under the

Federal Treasury Offset Program, Defendant shall make the check payable to Plaintiff’s

attorney, John E. Haapala, Jr. Defendant shall mail the check to Plaintiff’s attorney

at: John Haapala, 401 E 10th Ave., Suite 240, Eugene, Oregon, 97401.

        There are no other costs or expenses to be paid herein.

Dated this ___ of ___________, 2020.

                                             _______________________________
                                             United States District Judge


Submitted by:
John E. Haapala

1 – ORDER AWARDING ATTORNEY FEES PURSUANT TO THE EQUAL ACCESS
TO JUSTICE ACT
